Citation Nr: 0902882	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased, initial rating in excess of 20 
percent for the service-connected left elbow (non-dominant) 
degenerative changes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the RO that effectuated a February 2003 Board 
decision, granting service connection for a left elbow 
disability.  The RO assigned a 10 percent rating for left 
elbow degenerative changes, effective on May 24, 1985.  

The RO later, in August 2003, determined that clear and 
unmistakable error was found in the effective date assigned 
in March 2003.  The date was changed to December 29, 2000.  

The claim was remanded by the Board in June 2005, November 
2006 and May 2007 so that additional development of the 
record could be undertaken.  

In a rating decision, in July 2007, the RO, in effectuating 
the grant of a 20 percent rating for the left elbow 
degenerative changes by the Board in May 2007, made this 
rating effective on December 29, 2000.  

In the course of his appeal, the veteran has provided 
testimony at hearings conducted by a Hearing Officer and the 
undersigned Veterans Law Judge.  Transcripts of both are 
associated with the record.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

In a September 20008 rating decision, the RO assigned an 
increased rating of 20 percent, effective on August 12, 2005, 
and a higher rating of 30 percent, effective on August 2, 
2008 for the service-connected ulnar neuropathy of the left 
elbow.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDING OF FACT

The service-connected left elbow disability picture (minor 
arm) is shown to be manifested by arthritic changes and some 
limitation of full movement and to be productive of episodes 
of painful motion resulting in significantly limited level of 
function that more closely resembles that of favorable 
ankylosis between 90 and 70 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but not higher for the service-connected left elbow 
(non-dominant) degenerative changes have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, 
including Diagnostic Codes 5010, 5206, 5207 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the veteran 
reasonably affects the fairness of this adjudication.  
Indeed, the veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.  




Factual Background

A June 2002 private examination report shows that the 
physician noted the veteran's reporting of an injury in 1954.  
On examination, the veteran's left elbow lacked about five 
degrees of extension, but flexion, pronation and supination 
were noted to be full.  His strength was 5/5.  

The veteran complained of some tenderness diffusely over his 
elbow laterally and medially.  He had pain with pronation and 
supination of the left elbow.  The X-ray studies revealed 
arthrosis of the radiocapitellar joint and the humeroulnar 
joint.  The assessment was that of degenerative joint disease 
of the left elbow.  The examiner indicated that it could be 
post-traumatic arthrosis from the injury that the veteran 
sustained in the past.  

The veteran was afforded a VA orthopedic examination in 
August 2003.  He was noted to be right handed and complained 
of having constant left elbow pain, tingling and numbness.  
He added that he had difficulty totally extending his left 
elbow.  

The VA examination revealed that the veteran's left elbow was 
tender, no swelling was noted.  He was able to flex his elbow 
from 10 to 130 degrees. The examiner pointed out an absence 
of 15 degrees of forward flexion and 10 degrees of full 
extension.  Status post left elbow injury with residual 
radiculopathy and arthritis changes was diagnosed.  

A review of a VA orthopedic examination, conducted in 
November 2005, shows that the veteran complained of constant 
pain and swelling about every three months.  He did not 
report locking, but did complain of fatigability and lack of 
endurance.  

A past history of left elbow cortisone shots was reported.  
The veteran complained of flare-ups with cold and damp 
weather, but denied having either instability or dislocation.  
He also did not complain of arthritis or constitutional 
symptoms.  

The VA examination revealed swelling of the medial aspect of 
the left elbow.  Gross motor strength was intact compared to 
the other side.  The range of motion testing showed, 
according to the examiner, a lack of 10 degrees of extension, 
meaning from -10 to 140 degrees.  Supination was to 80 
degrees, and pronation was to 70 degrees.  He was also stable 
to varus and valgus stress at 0 and 30 degrees.  Some medial 
epicondyle tenderness was observed.  The lateral 
epicondylitis testing was negative.  

With repetitive motion, the veteran reported having pain, 
fatigue, weakness, lack of endurance and incoordination.  The 
examiner did not see any increased swelling, effusion, 
instability or tenderness on motion testing.  The X-ray 
examination revealed mild to moderate arthritis of the left 
elbow.  The supplied diagnoses included that of post-
traumatic arthritis of the left elbow.  

The examiner opined that, due to his degenerative left elbow 
changes - as opposed to his left elbow neuropathy -- the 
veteran was unable to use his left elbow normally and 
continued to have left elbow pain and swelling.  The swelling 
was noted to be most likely secondary to his degenerative 
joint disease.  

The veteran's functional impairment attributable to his left 
elbow degenerative joint disease was noted to include severe 
functional impairment in his whole upper extremity from his 
forearm to his hand.  He added that the veteran had pain, 
weakened movement, premature and excess fatigability and 
incoordination on movement.  Significantly, it was indicated 
that, during flare ups and repetitive use, his range of 
motion was decreased by about 40 percent of what head when he 
was not in pain.  

The examiner further commented that pain significantly 
limited the veteran's functional ability during flare-ups or 
repetitive use.  

A February 2006 private examination report includes diagnoses 
of "CMC"(carpal metacarpal) joint arthrosis and left 
lateral epicondylitis.  An examination showed tenderness over 
the left elbow lateral epicondyle.  A mild valgus deformity 
of the left elbow was noted.  The veteran lacked about 5 
degrees of left elbow flexion and extension was to 120 
degrees; full pronation and supination was also observed.  
5/5 elbow strength was observed.  Mild pain was discerned on 
passive tendon stretching of the extensor compartment of the 
left forearm.  

At his March 2007 hearing, the veteran indicated that he was 
right handed.  See page four of hearing transcript 
(transcript).  He added that he had to support his left elbow 
at most times and that his elbow had frequent swelling.  See 
pages five and eight, respectively, of the transcript.  

The veteran most recently underwent a VA examination in 
August 2008.  The claims file was reviewed by the examiner.  
The veteran was noted to have a history of left elbow pain 
and arthritis, as well as ulnar neuropathy.  

(The Board parenthetically notes at this juncture that 
service connection is in effect for the neuropathy; however, 
this specific disability is not now before the Board for 
appellate consideration.)  

The veteran complained of persistent left elbow pain and 
swelling, occurring approximately 1 to 2 times a month.  He 
did not complain of either instability or giving way, or of 
locking or catching.  

The examiner did report some increased fatigability in the 
left arm compared to the right.  The veteran complained of 
flare-ups occurring about 1 to 2 times a month, which 
increased the pain from 7/10 to 9/10.  He had difficulty 
using his arm during these times.  He also tended to drop 
things when flare-ups happened.  

The examination revealed left elbow range of motion as being 
from 0 to 100 degrees of flexion compared from 0 to 115 
degrees on the right side.  Passive range of motion on the 
left side was from 0 to 105 degrees, as compared from 0 to 
120 degrees on the right side.  Upper arm strength was 5/5, 
bilaterally.  No increased weakness, increased 
incoordination, or change in degrees of range of motion was 
discerned with repetitive range of motion testing.  No 
identifiable effusion was present, and the veteran had stable 
varus/valgus stress testing results.  

There was also no evidence of posterior lateral instability.  
Tenderness to palpation over the left epicondyle was present.  
A diagnosis of left elbow post-traumatic arthritis with ulnar 
neuropathy was provided.  

The VA examiner commented that the veteran's left elbow had 
about a 15 to 20 percent decrease in motion as compared to 
the right elbow.  This was attributed to his arthritis rather 
than to his ulnar neuropathy.  The complaints of pain were 
attributed to both the arthritis and the neuropathy.  
Numbness complaints were noted to be likely due to the 
neuropathy.  

The VA examiner did comment that arthritis could cause 
radiation of pain from the affected joint distally in the 
left extremity.  The examiner added that the veteran's 
condition did limit his activities of daily living, 
particularly during flare-ups.  He added that the overall 
condition was more likely caused by the ulnar neuropathy.  

The examiner also stated that it was difficult to determine 
the exact percentage of the veteran's symptoms that were 
attributable to his left elbow arthritis as compared to the 
ulnar neuropathy.  He closed the examination report by 
commenting that approximately 50 percent of the veteran's 
current condition was due to his neuropathy and 50 percent 
was due to his degenerative joint disease.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected left elbow (minor arm) degenerative 
changes are evaluated pursuant to Diagnostic Codes (Codes) 
5010-5208.  See 38 C.F.R. § 4.71a.  

Under Code 5010, arthritis, due to trauma, substantiated by 
x-ray findings, is rated as degenerative arthritis.  Under 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of flexion of the minor forearm to 90 or 70 
degrees may be assigned a 20 percent evaluation.  A 30 
percent evaluation requires that flexion be limited to 55 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.  

Limitation of extension of the minor forearm to either 75 or 
90 degrees may be assigned a 20 percent evaluation.  A 30 
percent evaluation requires that extension be limited to 100 
degrees.  A 40 percent evaluation requires that extension be 
limited to 110 degrees.  38 C.F.R. § 4.71a, Code 5207.  

The normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  Normal pronation is from 
0 to 80 degrees and normal supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

The Diagnostic Codes 5209-5212 are inapplicable because the 
veteran does not have any malunion, nonunion, or joint 
fracture of the elbow.  Diagnostic Code 5213 is inapplicable, 
since insufficient limitation of forearm supination/pronation 
has been shown.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  


Analysis

After considering all of the evidence of record, the Board 
finds that the service-connected left elbow degenerative 
changes is shown to be productive of a disability picture 
manifested by limited motion with other episodes of pain and 
swelling when he experiences a greater loss of function.  

For a rating in excess of 20 percent to be assigned for the 
service-connected left (minor) elbow disability manifested by 
arthritis and limitation of motion, either flexion would have 
to be restricted to 55 degrees or extension would have to be 
restricted to 100 degrees.  However, in this case, the 
greatest degree of limitation was in connection with the VA 
examination in August 2008 when he was able to actively flex 
to only 100 degrees.  This degree of impairment would not 
support a rating in excess of more than 10 percent pursuant 
to Diagnostic Code 5206.  

Because active left elbow extension has not been show to have 
been limited by more than 10 degrees during this appeal, the 
recorded clinical findings for flexion and extension of the 
left elbow do not combine to support the assignment of rating 
higher than 20 percent as currently applied under the 
provisions of Diagnostic Code 5208.  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as they were interpreted in DeLuca, supra, these 
regulations must be addressed because the veteran is shown to 
experience increased functional loss during flare ups of pain 
and swelling.  

In this regard, the VA examination in November 2005 estimated 
the added deficit would be about 40 percent of his active 
motion noted to be from -10 degrees to 140 degrees due to 
pain during flare ups and on repetitive use.  The VA examiner 
characterized this impairment of functional ability as being 
significant.  

In weighing these clinical findings in light of the veteran's 
assertions of severe functional loss during episodes of 
increased pain, the Board finds the service-connected left 
elbow arthritis to be productive of a disability picture that 
more nearly approximates that of favorable ankylosis of the 
joint in an angle between 90 and 70 degrees during the course 
of the appeal.  

Accordingly, on this record, an increased rating of 30 
percent, but no more is warranted for the service-connected 
left elbow degenerative changes.  



ORDER

An increased, initial rating of 30 percent for the service-
connected left elbow degenerative changes is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


